Owen, J.
{on motion for rehearing). The trial judge deducted from the amount of the county levy moneys included therein which were levied under sec. 83.06 (4), Stats. This court held that only two mills on the assessed valuation levied under this section could be deducted from the one per cent, limitation. The motion for rehearing does not quarrel with this construction of the statute, but the claim is that the record does not show, that more than $5,000 included in the total levy was levied under the provisions of this section, and that this is the only amount that could be deducted from the one per cent, limitation.
It is not easy to determine from the record the respective sections under which the highway taxes were levied. The trial court found that all of the highway taxes, except those noted in the opinion, were levied under sec. 83.06 (4). This finding was not challenged on the appeal, and it is conceded that the point here urged was not pressed upon the original hearing. In view of these considerations, we are not disposed at this time to make a reinvestigation for the purpose of determining whether a larger amount levied for highway purposes should have been deducted from the county levy. Under the circumstances, we are disposed to apply the principle of De minim,is non curat lex. The motion upon this ground is therefore denied.
*99We take this occasion, however, to elaborate somewhat upon another feature of the opinion which it appears has given rise to some misunderstanding with reference to the scope and effect of the opinion herein rendered. After the motion for rehearing had been filed, and while we still had jurisdiction and control of the case, we were informed by the district attorney’s office of the county of Milwaukee that bond houses construed the opinion as limiting the amount of taxes which could be devoted to, or used for the purpose of, the payment of the principal and interest of county bonds. Realizing the seriousness of such an interpretation of the opinion, we took occasion to invite briefs amid curice upon this phase of the opinion.
The opinion seemed to give the impression in some quarters that the fact that moneys levied for the purpose of meeting the principal and interest of the bonded indebtedness of a county should be taken into consideration in determining whether the county had exceeded the limit of taxation of one per cent, prescribed by sec. 70.62 (2), jeopardized the security of bonds issued by the county for which taxes had already been levied. Such impression is most unfortunate, no matter whether the opinion is reasonably susceptible to such construction or not. At any rate, it becomes our duty to negative any such purpose, and to emphatically declare that the limitation of one per cent, set by the provisions of sec. 70.62 (2) does not and cannot have any effect upon taxes theretofore levied for the purpose of meeting the principal and interest of county bonds.
But our constitution and statutes require that at the time of incurring any county indebtedness, or the issuance of any county bonds, a tax shall be levied for the purpose of meeting the principal and interest of such indebtedness or bonds when it becomes due. That tax is irrevocable. It stands for all time. The provisions of sec, 70.62 (2) do not and *100cannot affect it. That tax is material to be considered only for the purpose of determining the amount of tax in addition that may be levied under sec. 70.62 (2). All taxes levied under that section, together with the taxes theretofore levied for the purpose of meeting the principal and interest of county indebtedness, cannot exceed one per cent. The greater the amount that has been theretofore levied for the purpose of meeting the principal and interest of county indebtedness but limits the amount that the county may levy under sec. 70.62 (2) for all other purposes.
The only question considered in the 'main opinion was whether taxes theretofore levied for the purpose of meeting the principal and interest of county indebtedness should be computed in determining the amount that might be levied under sec. 70.62 (2). It seems plain by the provisions of sec. 70.62 (2) itself that such indebtedness should be taken into consideration where the indebtedness had been incurred subsequent to the passage and publication of the act. This could not serve to invalidate taxes already levied for the payment of indebtedness, but is only material to be considered upon the question of the amount in addition thereto that may be levied. We saw no danger from such a construction of the statute in view of the fact that if the total amount of authorized indebtedness had been incurred to run twenty years, the sum necessary to pay the principal would amount to only one-half of the amount authorized by sec. 70.62. That.left the county board one-half of the amount authorized by that section for purposes other than the payment of its indebtedness, and we could see no reason why the legislature might' not have so intended. The only result would be to compel counties to curtail current expenditures. In no event could they jeopardize the payment of existing indebtedness. Whether this amounts to an unlimited ad valorem tax for the payment of such indebtedness, which seems to be required by some regulations *101we do not know, it does make certain and specific provisions for the payment of the exact indebtedness together with interest according to contract at the time it becomes due. The necessity of making provision for the collection of further taxes for that purpose is not apparent. A definite provision for the collection of taxes sufficient to discharge the debt when due would seem to answer all the requirements of an unlimited ad valorem tax. But whether it does or not, this court cannot change the fact that this is the manner in which the legislature has authorized the imposition of taxes for the discharge of municipal indebtedness.
The whole trend and history of the decisions of this court are as favorable to the collection of municipal indebtedness as any system can well be. It is thoroughly established in this state that a municipality that has received and used the moneys of creditors .cannot escape the repayment of such moneys because of any invalidity in the bonds issued for the repayment thereof.
Under these decisions the municipality is liable to any creditor for money had and received, and any one who has loaned money to the municipality which has been received and used by the municipality for municipal purposes may recover of the municipality, and the amount of the judgment so recovered must be placed upon the next tax roll and collected with other moneys. Sec. 66.09, Stats. The amount of such levies will not come within the limitation of sec. 70.62, and affords the creditor a sure and certain way of collecting the moneys which he may have loaned to any municipality, — and this even though there be some technical error in the issuance of the bonds upon which he loaned his money.
While we regret the misconstruction placed upon the opinion in this case, we do not yet feel that the opinion was properly susceptible to such a misconstruction; but, *102whether it was or not, we take this opportunity of giving assurance that the provisions of sec. 70.62 do not in any manner impair the taxes levied for the payment of municipal indebtedness at or before the time such indebtedness is incurred under the provisions of our constitution and statutes. If the tax be then valid, it is forever irrevocable. The one per cent, limitation provided for by sec. 70.62 no doubt applies at the time such taxes are levied. Although the constitution authorizes a municipality to incur an indebtedness equal to five per cent, of its valuation, that provision of the constitution is in the nature of a limitation which may further be limited by statute. It is not a grant of power to the municipality to incur indebtedness in the amount specified. That grant of power must come from the legislature, and the constitutional provision is a limitation upon the power which the legislature may extend. In no event may the amount exceed five per cent. However, the legislature may limit it to an amount less than five per cent. ■ It is conceivable that taxes levied for the purpose of discharging municipal bonds, if they were short-term loans, could exceed the one per cent, limitation set by sec. 70.62. We hold that so long as sec. 70.62 remains, it furnishes an insurmountable barrier to a greater levy for the purpose of providing taxes for the payment of future municipal loans. While tliat is a situation which conceivably could arise, it is not one apt to arise; and if it becomes likely to arise, it is a situation which should receive the attention and correction of the legislature. So far as we understand the practical situation in this state, said sec. 70.62 does not presently unduly restrain the incurring of county indebtedness by the various counties of this state.